Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 1 of 59 PageID #: 1731



                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE

ALIGN TECHNOLOGY, INC.,                          )
                                                 )
                    Plaintiff,                   )
                                                 )
            v.                                   )   C.A. No. 17-1646-LPS
                                                 )
3SHAPE A/S, 3SHAPE TRIOS A/S, and                )   JURY TRIAL DEMANDED
3SHAPE INC.,                                     )
                                                 )
                    Defendants.                  )



            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Align Technology, Inc. (“Align”) demands a trial by jury on all issues so triable

and, for its complaint against Defendants 3Shape A/S, 3Shape Trios A/S, and 3Shape Inc.

(collectively, “3Shape” or “Defendants”), alleges as follows:

                                          THE PARTIES

       1.        Align is a Delaware corporation incorporated in April 1997, with its principal

place of business in San Jose, California.

       2.        On information and belief, 3Shape A/S (“3Shape A/S”) is a Danish corporation

with a principal place of business at Holmens Kanal 7, 1060 Copenhagen K, Denmark.

       3.        On information and belief, 3Shape Trios A/S (“3Shape Trios A/S”) is a Danish

corporation with a principal place of business at Holmens Kanal 7, 1060 Copenhagen K,

Denmark.

       4.        On information and belief, 3Shape Trios A/S is related to 3Shape A/S with both

corporations commonly held by the same holding company, 3Shape Holding A/S.
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 2 of 59 PageID #: 1732



         5.    On information and belief, 3Shape Inc. (“3Shape US”) is a Delaware corporation

with a principal place of business at 10 Independence Boulevard, Suite 150, Warren, New Jersey

07059.

         6.    Defendants make, use, sell, and offer for sale in the United States and/or import

into the United States the TRIOS and TRIOS 3 scanners and software products that embody

systems and/or methods for intraoral scanning for dental and orthodontic applications.

                                 JURISDICTION AND VENUE

         7.    This lawsuit is an action for patent infringement arising under the patent laws of

the United States, Title 35 of the United States Code.

         8.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

         9.    This Court has personal jurisdiction over Defendants in that they have, directly or

through agents and/or intermediaries, committed acts within Delaware giving rise to this action

and/or has established minimum contacts with Delaware such that the exercise of jurisdiction

would not offend traditional notions of fair play and justice.

         10.   On information and belief, Defendants regularly conduct business in Delaware,

and purposefully avail themselves of the privileges of conducting business in Delaware. In

particular, on information and belief, Defendants, directly and/or through their agents and/or

intermediaries, make, use, import, offer for sale, sell, and/or advertise their products and

affiliated services in Delaware. Defendants have placed, and continue to place, infringing

products into the stream of commerce, via an established distribution channel, with the

knowledge and/or understanding that such products are sold in the United States including in

Delaware and specifically including this District.


                                                 -2-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 3 of 59 PageID #: 1733



        11.      On information and belief, Defendants have derived substantial revenue from

their infringing activity occurring within the State of Delaware and within this District and/or

should reasonably expect their actions to have consequences in Delaware. In addition,

Defendants have, and continue to, knowingly induce infringement within this District by

advertising, marketing, offering for sale and/or selling devices containing infringing functionality

within this District to at least resellers, distributors, customers, dentists, orthodontists, dental and

orthodontic labs, and/or other end users, and by providing instructions, user manuals, advertising

and/or marketing materials which facilitate, direct or encourage the use of infringing

functionality with knowledge thereof.

        12.      Defendants have committed patent infringement in Delaware that has led to

foreseeable harm and injury to Align, a Delaware corporation.

        13.      Additionally, 3Shape A/S is subject to jurisdiction in the United Sates, and

specifically in Delaware, pursuant to FED. R. CIV. P. 4(k)(2). 3Shape A/S has contacts with the

United States that include, inter alia, advertising, offering to sell, and/or selling its products and

software throughout the United Sates, including Delaware and this District.

        14.      Additionally, 3Shape Trios A/S is subject to jurisdiction in the United States, and

specifically in Delaware, pursuant to FED. R. CIV. P. 4(k)(2). 3Shape Trios A/S has contacts with

the United States that include, inter alia, importing, advertising, offering to sell, and/or selling

3Shape products and software throughout the United States, including Delaware and this District.

        15.      This Court also has personal jurisdiction over 3Shape US because 3Shape US is a

Delaware corporation and thus resides within, and has consented to, personal jurisdiction within

this District.




                                                  -3-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 4 of 59 PageID #: 1734



       16.      The Court further has personal jurisdiction over 3Shape US because 3Shape US

has committed, or aided, abetted, contributed, and/or participated in the commission of tortious

acts of patent infringement that have led to foreseeable harm and injury to Align, which is a

corporation organized and existing under the laws of the State of Delaware. Likewise, 3Shape

A/S, 3Shape Trios A/S, and/or 3Shape US either alone or in concert with each other or others has

committed, or aided, abetted, contributed, and/or participated in the commission of tortious acts

of patent infringement that have led to foreseeable harm and injury to Align.

       17.      Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1400(b).

                                     THE PATENTS-IN-SUIT

       18.      On December 6, 2016, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 9,510,757 (“the ’757 patent”), entitled “Identification of Areas of Interest

During Intraoral Scans” naming Avi Kopelman, Michael Sabina, Adi Levin, Mikhail

Minchenkov, and Maria Anufrienko as the inventors. Align is the owner by assignment of all

right, title and interest in the ’757 patent and has exclusive right to bring suit to enforce the

patent. Evidence of such assignment has been recorded with the U.S. Patent and Trademark

Office at Reel/Frame 035791/0020. A true and correct copy of the ’757 patent is attached hereto

as Exhibit 1.

       19.      On September 26, 2006, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 7,112,065 (“the ’065 patent”), entitled “Method for Defining a Finish

Line of a Dental Prosthesis” naming Avi Kopelman and Eldad Taub as the inventors. Align is

the owner by assignment of all right, title and interest in the ’065 patent and has exclusive right

to bring suit to enforce the patent. Evidence of such assignment has been recorded with the U.S.




                                                  -4-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 5 of 59 PageID #: 1735



Patent and Trademark Office at Reel/Frame 034483/0901. A true and correct copy of the ’065

patent is attached hereto as Exhibit 2.

       20.     On March 29, 2016, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 9,299,192 (“the ’192 patent”), entitled “Methods and Systems for

Creating and Interacting With Three Dimensional Virtual Models” naming Avi Kopelman as the

inventor. Align is the owner by assignment of all right, title and interest in the ’192 patent and

has exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

recorded with the U.S. Patent and Trademark Office at Reel/Frame 034545/0470. A true and

correct copy of the ’192 patent is attached hereto as Exhibit 3.

       21.     On August 30, 2016, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 9,427,916 (“the ’916 patent”), entitled “Method for Preparing a Physical

Plaster Model” naming Eldad Taub and Avi Kopelman as the inventors. Align is the owner by

assignment of all right, title and interest in the ’916 patent and has exclusive right to bring suit to

enforce the patent. Evidence of such assignment has been recorded with the U.S. Patent and

Trademark Office at Reel/Frame 034483/0930. A true and correct copy of the ’916 patent is

attached hereto as Exhibit 4.

       22.     On June 4, 2013, the U.S. Patent and Trademark Office duly and lawfully issued

U.S. Patent No. 8,454,364 (“the ’364 patent”), entitled “Method for Preparing a Physical Plaster

Model” naming Eldad Taub and Avi Kopelman as the inventors. Align is the owner by

assignment of all right, title and interest in the ’364 patent and has exclusive right to bring suit to

enforce the patent. Evidence of such assignment has been recorded with the U.S. Patent and

Trademark Office at Reel/Frame 034483/0930. A true and correct copy of the ’364 patent is

attached hereto as Exhibit 5.


                                                  -5-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 6 of 59 PageID #: 1736



        23.    On September 30, 2014, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 8,845,330 (“the ’330 patent”), entitled “Method for Preparing a Physical

Plaster Model” naming Eldad Taub and Avi Kopelman as the inventors. Align is the owner by

assignment of all right, title and interest in the ’330 patent and has exclusive right to bring suit to

enforce the patent. Evidence of such assignment has been recorded with the U.S. Patent and

Trademark Office at Reel/Frame 034483/0930. A true and correct copy of the ’330 patent is

attached hereto as Exhibit 6.

                                          BACKGROUND

        24.    Align is a global medical device company with industry leading innovative

products such as iTero intraoral scanners and OrthoCAD software that help dental and

orthodontic professionals deliver effective, cutting-edge dental and orthodontic options to their

patients.

        25.    Align’s iTero intraoral scanners scan and provide, in conjunction with Align’s

OrthoCAD software, 3D imaging of an intraoral surface, such as the teeth and gums, without

drying and powdering the intraoral surface, resulting in a digital impression. Align’s iTero

intraoral scanners and the software that works in conjunction with the scanner thus eliminate the

need for traditional teeth impressions typically taken with an elastomeric or other material.

        26.    The digital impression captured by Align’s iTero intraoral scanners, when teamed

with Align’s OrthoCAD software, can be used in a variety of dental and orthodontic applications

such as, for example, identifying certain areas on the model, stitching different images together

to produce a more accurate model, defining a finish line for a dental device, locking certain

portions of the model that may be difficult to accurately scan, and outputting data for generating

a physical model of the teeth.


                                                  -6-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 7 of 59 PageID #: 1737



       27.     Align’s iTero intraoral scanner and OrthoCAD software constitute a proprietary

system and method for treating, among other things, malocclusion, misalignment, and/or chipped

or missing teeth using a high precision, high speed intraoral scanner and related software to

create a variety of orthodontic and dental devices including, but not limited to, crowns, bridges,

bracket templates, aligners and implants. Each dental device is custom-manufactured for each

patient using computer-aided design techniques and sophisticated computer graphic interfaces to

communicate with the patient’s dental or orthodontic professional in the planning and

implementation of the customized treatment program.

       28.     Align’s iTero intraoral scanner and OrthoCAD software, developed by Align over

many years and at great expense and effort, represents a breakthrough in the manufacturing

principle of “mass customization” and a vast improvement over conventional methods for

treating, among other things, chipped or missing teeth, misalignment of teeth and malocclusion.

Additionally, the iTero intraoral scanner and OrthoCAD software provide a “chair-side” platform

for live viewing of the digital impression as it is being built on the display screen during

scanning, for accessing valuable digital diagnosis and treatment tools, and for enhancing

accuracy of records, treatment efficiency, and the overall patient experience. The innovations

embodied in Align’s iTero intraoral scanner and OrthoCAD software are protected by numerous

United States and foreign patents.

       29.     On information and belief, defendant 3Shape designs, develops, manufactures,

and markets the TRIOS and TRIOS 3 scanners, as well as the related Dental System software

products that include software modules including, but not limited to, the Implant Studio, Ortho

System, Ortho Analyzer, Ortho Planner, Appliance Designer and Ortho Control Patent

(hereinafter “Dental System software products”). Moreover, 3Shape is involved in the sale of


                                                 -7-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 8 of 59 PageID #: 1738



and/or importation into the United States of intraoral scanners, digital models, and digital data

and Dental System software products for dental and orthodontic applications including, but not

limited to, crowns, bridges, bracket templates, aligners and implants. 3Shape’s intraoral

scanners, digital and physical models generated from digital data using 3Shape software, and

3Shape’s software products for dental and orthodontic applications described above embody

and/or use the patented apparatuses, systems, and methods at issue.

       30.     3Shape’s TRIOS and TRIOS 3, as well as 3Shape’s related Dental System

software products, directly compete with the Align’s iTero scanners and OrthoCad software. On

information and belief, 3Shape developed, made and sold its intraoral scanners and software with

the intent to directly compete with Align’s intraoral scanners and software. Before introducing

its products, 3Shape was aware the structure, design and operation of Align’s patented intraoral

scanners and software, including but not limited to intraoral scanners and software developed by

Cadent Holdings, Inc. (“Cadent”) which Align acquired on April 29, 2011. Moreover, 3Shape

has previously entered into agreements with Align that provided 3Shape with significant access

to Align’s patented technologies.

       31.     On information and belief, 3Shape developed, made, and sold its infringing

TRIOS and TRIOS 3 scanner solutions and related infringing Dental System software products

despite having knowledge of the Align patents at issue based on, at a minimum (i) its knowledge

of the Align intraoral scanners and software being covered by numerous patents including the

patents at issue through its prior business dealings with Align, including those with Cadent,

whereby 3Shape acquired specific and detailed knowledge from Align regarding the structure,

function, operation and commercial benefits of the Align products and the patent protection

afforded to certain structures, functions and operations of the patented Align technology; (ii) by


                                                -8-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 9 of 59 PageID #: 1739



virtue of 3Shape’s patent prosecution activities wherein Align’s patents at issue and/or family

members were cited as prior art, including but not limited to U.S. Patent Nos. 9,427,916,

8,454,364, 8,845,330, 9,510,757, applications, or related family members; and/or (iii) by virtue

of 3Shape’s U.S. Food and Drug Section 510(k) premarket notification of intent to market the

accused products which identifies 3Shape’s accused products as substantially equivalent to

Align’s patent practicing products (see, e.g., Exhibit 7).

                  COUNT ONE – INFRINGEMENT OF THE ’757 PATENT

        32.     Align incorporates by reference its allegations in Paragraphs 1-31 as if fully

restated in this paragraph.

        33.     On information and belief, 3Shape has been and is now directly and indirectly

infringing, literally and/or under the doctrine of equivalents, the ’757 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’757 patent, including the TRIOS and

TRIOS 3, as well as the related Dental System software products.

        34.     The ’757 patent is generally directed to identifying areas of interest during an

intraoral scan of a patient. Claim 1 of the ’757 patent recites a method comprising: receiving a

first intraoral image of a dental site during an intraoral scan session; identifying, by a processing

device, a first candidate intraoral area of interest from the first intraoral image; receiving a

second intraoral image of the dental site during the intraoral scan session; verifying, by the

processing device, the first candidate intraoral area of interest as an intraoral area of interest

based on comparison of the second intraoral image to the first intraoral image; and providing,

during the intraoral scan session, an indication of the intraoral area of interest.




                                                  -9-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 10 of 59 PageID #: 1740



        35.     3Shape’s TRIOS and TRIOS 3, as well as the related Dental System software

products, infringe at least claim 1 of the ’757 patent. For example, 3Shape’s product

documentation demonstrates 3Shape’s TRIOS and TRIOS 3 utilizing a method of identifying a

patient’s areas of interest during an intraoral scan through the use of the Dental System. (See,

e.g., http://www.3shape.com/-/media/files/brochures/trios/3shape-trios-2017-en.pdf?la=en.) For

example, 3Shape’s TRIOS and TRIOS 3, used with the related Dental System software products,

receive a first intraoral image of a dental site during an intraoral scan session; identify, by a

processing device, a first candidate intraoral area of interest from the first intraoral image;

receive a second intraoral image of the dental site during the intraoral scan session; verify, by the

processing device, the first candidate intraoral area of interest as an intraoral area of interest

based on comparison of the second intraoral image to the first intraoral image; and provide,

during the intraoral scan session, an indication of the intraoral area of interest, as shown, for

example, in the demonstration videos and TRIOS brochure below.




                                                 -10-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 11 of 59 PageID #: 1741



(See, e.g., 3Shape TRIOS® Video (3Shape website, available at:

http://www.3shape.com/products/trios/intraoral-scanners#myModal).)




(See, e.g., 3Shape marketing video (3Shape YouTube Channel, available at:
https://www.youtube.com/watch?v=hIP1CbFnFPU).)




                                            -11-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 12 of 59 PageID #: 1742




(See, e.g., 3Shape Marketing Material at https://youtu.be/xk4pZI_VPN0.)




                                             -12-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 13 of 59 PageID #: 1743




(See, e.g., 3Shape TRIOS® Digital Impression Solution Brochure (3Shape website, available at:

http://www.3shape.com/-/media/files/brochures/trios/3shape-trios-2017-en.pdf?la=en).)

       36.     3Shape possesses knowledge of and is aware of the ’757 patent by virtue of, at a

minimum, filing this Complaint and, on information and belief, had prior knowledge of the ’757

patent by virtue of the prior business dealings between 3Shape and Align and other facts

described above.

       37.     3Shape also has been and is now actively inducing infringement of one or more

claims of the ’757 patent, either literally or under the doctrine of equivalents.

       38.     On information and belief, 3Shape A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US and/or 3Shape Trios A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS, TRIOS 3, and/or the related

Dental System software products, possesses an affirmative intent to actively induce infringement
                                             -13-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 14 of 59 PageID #: 1744



by others. On information and belief, 3Shape A/S induces 3Shape US and/or 3Shape Trios A/S

to infringe.

        39.    On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S and/or 3Shape Trios A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS, TRIOS 3, and/or the related

Dental System software products, possesses an affirmative intent to actively induce infringement

by others.

        40.    On information and belief, 3Shape Trios A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US and/or 3Shape A/S to make, use, sell or offer for sale in

the United States or import into the United States the TRIOS, TRIOS 3, and/or the related Dental

System software products, possesses an affirmative intent to actively induce infringement by

others. On information and belief, 3Shape Trios A/S induces 3Shape US and/or 3Shape A/S to

infringe.

        41.    3Shape has intended, and continues to intend to induce infringement of the ’757

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’757 patent are

features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are

features used by others that purchase TRIOS, TRIOS 3, and/or Dental System and, therefore, that

purchasers will infringe the ’757 patent by using the TRIOS, TRIOS 3, and/or the related Dental

System software products. 3Shape actively induces infringement of the ’757 patent with

knowledge and the specific intent to encourage that infringement by, inter alia, disseminating the

TRIOS, TRIOS 3, and/or the related Dental System software products and providing promotional


                                                -14-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 15 of 59 PageID #: 1745



materials, marketing materials, training materials, instructions, product manuals, user guides, and

technical information (including but not limited to the marketing materials and videos described

in this Count of the Complaint) to others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS, TRIOS 3, and/or Dental System. Those third parties directly infringe the ’757 patent by

making, using, selling, offering for sale, and/or importing the TRIOS, TRIOS 3, and/or the

related Dental System software products.

       42.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’757 patent, either literally or under the doctrine of equivalents.

       43.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’757 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3, and/or related

Dental System software products within in the United States and/or by importing the TRIOS,

TRIOS 3, and/or Dental System software products into the United States, with knowledge that

the infringing technology in the TRIOS, TRIOS 3, and/or Dental System software products is

especially made and/or especially adapted for use in infringement of the ’757 patent. 3Shape has

contributed to the infringement by others with knowledge that the infringing technology in the

TRIOS, TRIOS 3, and/or Dental System is a material part of the patented invention, and with

knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or Dental System is not a

staple article of commerce suitable for substantial non-infringing use, and with knowledge that

others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related

Dental System software products, infringe and will continue to infringe the ’757 patent because,


                                                 -15-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 16 of 59 PageID #: 1746



due to their specific designs, the accused products and components thereof do not have any

substantial noninfringing uses. 3Shape has such knowledge at least because the claimed features

of the ’757 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS, TRIOS 3, and/or the related Dental System software products.

       44.     On information and belief, 3Shape knew or should have known of the ’757 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’757

patent. On information and belief, 3Shape’s infringement of the ’757 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products is small and contains a limited number of competitors, with Align

being a known pioneer with whom 3Shape has great familiarity. The companies have worked

together in the past and 3Shape has had ample access to Align’s technology. Upon information

and belief, 3Shape knowingly developed and sold its competitive knockoff products in an

infringing manner that was known to 3Shape or was so obvious that 3Shape should have known

about this infringement.

       45.     On information and belief, despite knowing that its actions constituted

infringement of the ’757 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       46.     3Shape’s acts of infringement have injured and damaged Align.

       47.     3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to




                                                 -16-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 17 of 59 PageID #: 1747



sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

                 COUNT TWO – INFRINGEMENT OF THE ’192 PATENT

       48.     Align incorporates by reference its allegations in Paragraphs 1-47 as if fully

restated in this paragraph.

       49.     On information and belief, 3Shape has been and is now directly and indirectly

infringing, literally and/or under the doctrine of equivalents, the ’192 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’192 patent, including the TRIOS and

TRIOS 3, as well as the related Dental System software products.

       50.     The ’192 patent is directed to modifying a virtual model of a physical structure

with additional 3D data obtained from the physical structure to provide a modified virtual model.

Claim 28 of the ’192 patent recites a system to generate a modified virtual model of a physical

structure, comprising: a display to display images of said modified virtual model; and a computer

system operatively connected to the display and comprising a program that, when executed by

the computer system, causes the computer system to, display an image of a first virtual model

generated from first 3D scan data of the physical structure on the display, wherein said first

virtual model fails to properly represent a first physical part of the physical structure, receive

user input identifying at least a portion of the first virtual model that is desired to be modified,

the user input generated by user interaction with the image of the first virtual model on the

display, receive a second virtual model of the physical structure, the second virtual model

generated from second 3D scan data of the physical structure, and modify the first virtual model




                                                 -17-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 18 of 59 PageID #: 1748



by replacing at least said identified portion of the first virtual model with a corresponding portion

of the second virtual model, thereby providing the modified virtual model.

       51.     3Shape’s TRIOS and TRIOS 3, as well as the related Dental System software

products, infringe at least claim 28 of the ’192 patent. For example, 3Shape’s TRIOS and

TRIOS 3, used with the related Dental System software products, display an image of a first

virtual model on a display operatively connected to a computer system, wherein the first virtual

model is generated from first 3D scan data of the physical structure, and wherein said first virtual

model fails to properly represent a first physical part of the physical structure; receive user input

identifying at least a portion of the first virtual model that is desired to be modified, wherein the

user input is generated by user interaction with the image on the display; receive a second virtual

model of the physical structure with the computer system, the second virtual model generated

from second 3D scan data of the physical structure; and modify the first virtual model with the

computer system by replacing at least said identified portion of the first virtual model with a

corresponding portion of the second virtual model, thereby generating the modified virtual

model, as shown, for example, in the 3Shape marketing video below.




                                                 -18-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 19 of 59 PageID #: 1749




(See, e.g., 3Shape marketing video (3Shape YouTube Channel, available at:

https://www.youtube.com/watch?v=hIP1CbFnFPU).)




(Id.)

                                            -19-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 20 of 59 PageID #: 1750




        52.    3Shape possesses knowledge of and is aware of the ’192 patent by virtue of, at a

minimum, filing this Complaint and, on information and belief, had prior knowledge of the ’192

patent by virtue of the prior business dealings between 3Shape and Align and other facts

described above.

        53.    3Shape also has been and is now actively inducing infringement of one or more

claims of the ’192 patent, either literally or under the doctrine of equivalents.

        54.    On information and belief, 3Shape A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US and/or 3Shape Trios A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS, TRIOS 3, and/or the related

Dental System software products, possesses an affirmative intent to actively induce infringement

by others. On information and belief, 3Shape A/S induces 3Shape US and/or 3Shape Trios A/S

to infringe.

        55.    On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S and/or 3Shape Trios A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS, TRIOS 3, and/or the related

Dental System software products, possesses an affirmative intent to actively induce infringement

by others.

        56.    On information and belief, 3Shape Trios A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US and/or 3Shape A/S to make, use, sell or offer for sale in

the United States or import into the United States the TRIOS, TRIOS 3, and/or the related Dental

System software products, possesses an affirmative intent to actively induce infringement by

others. On information and belief, 3Shape Trios A/S induces 3Shape US and/or 3Shape A/S to

infringe.

                                                 -20-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 21 of 59 PageID #: 1751



       57.     3Shape has intended, and continues to intend to induce infringement of the ’192

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’192 patent are

features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are

features used by others that purchase TRIOS, TRIOS 3, and/or Dental System and, therefore, that

purchasers will infringe the ’192 patent by using the TRIOS, TRIOS 3, and/or the related Dental

System software products. 3Shape actively induces infringement of the ’192 patent with

knowledge and the specific intent to encourage that infringement by, inter alia, disseminating the

TRIOS, TRIOS 3, and/or the related Dental System software products and providing promotional

materials, marketing materials, training materials, instructions, product manuals, user guides, and

technical information to others including, but not limited to, resellers, distributors, customers,

dentists, orthodontists, dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS

3, and/or the related Dental System software products (including but not limited to the marketing

video described in this Count of the Complaint). Those third parties directly infringe the ’192

patent by making, using, selling, offering for sale, and/or importing the TRIOS, TRIOS 3, and/or

the related Dental System software products.

       58.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’192 patent, either literally or under the doctrine of equivalents.

       59.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’192 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3, and/or related

Dental System software products within in the United States and/or by importing the TRIOS,


                                                 -21-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 22 of 59 PageID #: 1752



TRIOS 3, and/or the related Dental System software products into the United States, with

knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental

System software products is especially made and/or especially adapted for use in infringement of

the ’192 patent. 3Shape has contributed to the infringement by others with knowledge that the

infringing technology in the TRIOS, TRIOS 3, and/or the related Dental System software

products is a material part of the patented invention, and with knowledge that the infringing

technology in the TRIOS, TRIOS 3, and/or the related Dental System software products is not a

staple article of commerce suitable for substantial non-infringing use, and with knowledge that

others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related

Dental System software products, infringe and will continue to infringe the ’192 patent because,

due to their specific designs, the accused products and components thereof do not have any

substantial noninfringing uses. 3Shape has such knowledge at least because the claimed features

of the ’192 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS, TRIOS 3, and/or the related Dental System software products.

       60.     On information and belief, 3Shape knew or should have known of the ’192 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’192

patent. On information and belief, 3Shape’s infringement of the ’192 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products is small and contains a limited number of competitors, with Align

being a known pioneer with whom 3Shape has great familiarity. The companies have worked

together in the past and 3Shape has had ample access to Align’s technology. Upon information


                                                 -22-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 23 of 59 PageID #: 1753



and belief, 3Shape knowingly developed and sold its competitive knockoff products in an

infringing manner that was known to 3Shape or was so obvious that 3Shape should have known

about this infringement.

        61.     On information and belief, despite knowing that its actions constituted

infringement of the ’192 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

        62.     3Shape’s acts of infringement have injured and damaged Align.

        63.     3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to

sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

                COUNT THREE – INFRINGEMENT OF THE ’065 PATENT

        64.     Align incorporates by reference its allegations in Paragraphs 1-63 as if fully

restated in this paragraph.

        65.     On information and belief, 3Shape has been and is now directly and indirectly

infringing, literally and/or under the doctrine of equivalents, the ’065 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’065 patent, including the TRIOS and

TRIOS 3, as well as the related Dental System software products.

        66.     The ’065 patent is generally directed to providing a method that enables a dental

practitioner to define a finish line of a dental prosthesis of at least one tooth to be fitted over a

tooth preparation. Claim 1 of the ’065 patent recites a computer-based prosthodontic method for


                                                  -23-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 24 of 59 PageID #: 1754



enabling a dental practitioner to define a finish line of a dental prosthesis of at least one tooth to

be fitted over a tooth preparation, comprising: providing a three-dimensional (3D) digital data

relating to the patient's dentition, said 3D data includes data representative of the surface

topology of said preparation and its surroundings; generating first finish line data representative

of at least a portion of said finish line and superimposing an image of said finish line on an

image of said dentition; obtaining second finish line data determined on the basis of input

received from a dental practitioner; and using said second finish line data to update said first

finish line data and superimposing the updated data on the dentition image.

       67.     3Shape’s TRIOS, TRIOS 3, and/or the related Dental System software products,

infringe at least claim 1 of the ’065 patent. For example, 3Shape’s TRIOS and TRIOS 3, used

with the related Dental System software products, provide a three-dimensional (3D) digital data

relating to the patient's dentition, said 3D data includes data representative of the surface

topology of said preparation and its surroundings; generate first finish line data representative of

at least a portion of said finish line and superimposing an image of said finish line on an image

of said dentition; obtain second finish line data determined on the basis of input received from a

dental practitioner; and use said second finish line data to update said first finish line data and

superimposing the updated data on the dentition image, as shown, for example, in the 3Shape

user manuals and marketing materials and videos below.




                                                 -24-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 25 of 59 PageID #: 1755




(See, e.g., 3Shape User Manual at 49.)




                                         -25-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 26 of 59 PageID #: 1756



(See, e.g., 3Shape marketing material (3Shape website, available at:

http://www.3shape.com/en/products/orthodontic-system/intraoral-scanner-orthodontics-

software#myModal).)




(See, e.g., 3Shape 2014 Trios Manual at 36.)




                                               -26-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 27 of 59 PageID #: 1757




(See, e.g., 3Shape Dental System 2014 User Manual at Chapter 6.8.7.)

       68.    3Shape possesses knowledge of and is aware of the ’065 patent by virtue of, at a

minimum, filing this Complaint and, on information and belief, had prior knowledge of the ’065


                                             -27-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 28 of 59 PageID #: 1758



patent by virtue of the prior business dealings between 3Shape and Align and other facts

described above.

        69.    3Shape also has been and is now actively inducing infringement of one or more

claims of the ’065 patent, either literally or under the doctrine of equivalents.

        70.    On information and belief, 3Shape A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US and/or 3Shape Trios A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS, TRIOS 3, and/or the related

Dental System software products, possesses an affirmative intent to actively induce infringement

by others. On information and belief, 3Shape A/S induces 3Shape US and/or 3Shape Trios A/S

to infringe.

        71.    On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S and/or 3Shape Trios A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS, TRIOS 3, and/or the related

Dental System software products, possesses an affirmative intent to actively induce infringement

by others.

        72.    On information and belief, 3Shape Trios A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US and/or 3Shape A/S to make, use, sell or offer for sale in

the United States or import into the United States the TRIOS, TRIOS 3, and/or the related Dental

System software products, possesses an affirmative intent to actively induce infringement by

others. On information and belief, 3Shape Trios A/S induces 3Shape US and/or 3Shape A/S to

infringe.

        73.    3Shape has intended, and continues to intend to induce infringement of the ’065

patent by others and has knowledge, with specific intent, that the inducing acts would cause


                                                 -28-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 29 of 59 PageID #: 1759



infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’065 patent are

features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are

features used by others that purchase TRIOS, TRIOS 3, and/or Dental System and, therefore, that

purchasers will infringe the ’065 patent by using the TRIOS, TRIOS 3, and/or the related Dental

System software products. 3Shape actively induces infringement of the ’065 patent with

knowledge and the specific intent to encourage that infringement by, inter alia, disseminating the

TRIOS, TRIOS 3, and/or the related Dental System software products and providing promotional

materials, marketing materials, training materials, instructions, product manuals, user guides, and

technical information to others including, but not limited to, resellers, distributors, customers,

dentists, orthodontists, dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS

3, and/or Dental System (including but not limited to the user manuals, marketing materials and

videos described in this Count of the Complaint). Those third parties directly infringe the ’065

patent by making, using, selling, offering for sale, and/or importing the TRIOS, TRIOS 3, and/or

the related Dental System software products.

       74.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’065 patent, either literally or under the doctrine of equivalents.

       75.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’065 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3, and/or related

Dental System software products within in the United States and/or by importing the TRIOS,

TRIOS 3, and/or Dental System into the United States, with knowledge that the infringing

technology in the TRIOS, TRIOS 3, and/or the related Dental System software products is


                                                 -29-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 30 of 59 PageID #: 1760



especially made and/or especially adapted for use in infringement of the ’065 patent. 3Shape has

contributed to the infringement by others with knowledge that the infringing technology in the

TRIOS, TRIOS 3, and/or the related Dental System software products is a material part of the

patented invention, and with knowledge that the infringing technology in the TRIOS, TRIOS 3,

and/or the related Dental System software products is not a staple article of commerce suitable

for substantial non-infringing use, and with knowledge that others including, but not limited to,

resellers, distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other

end users of the TRIOS, TRIOS 3, and/or the related Dental System software products, infringe

and will continue to infringe the ’065 patent because, due to their specific designs, the accused

products and components thereof do not have any substantial noninfringing uses. 3Shape has

such knowledge at least because the claimed features of the ’065 patent are used by others

including, but not limited to, resellers, distributors, customers, dentists, orthodontists, dental and

orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related Dental

System software products.

       76.     On information and belief, 3Shape knew or should have known of the ’065 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’065

patent. On information and belief, 3Shape’s infringement of the ’065 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products is small and contains a limited number of competitors, with Align

being a known pioneer with whom 3Shape has great familiarity. The companies have worked

together in the past and 3Shape has had ample access to Align’s technology. Upon information

and belief, 3Shape knowingly developed and sold its competitive knockoff products in an




                                                 -30-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 31 of 59 PageID #: 1761



infringing manner that was known to 3Shape or was so obvious that 3Shape should have known

about this infringement.

       77.     On information and belief, despite knowing that its actions constituted

infringement of the ’065 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       78.     3Shape’s acts of infringement have injured and damaged Align.

       79.     3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to

sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

                COUNT FOUR – INFRINGEMENT OF THE ’916 PATENT

       80.     Align incorporates by reference its allegations in Paragraphs 1-79 as if fully

restated in this paragraph.

       81.     On information and belief, 3Shape has been and is now directly and indirectly

infringing, literally and/or under the doctrine of equivalents, the ’916 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the 916 patent, including the TRIOS and

TRIOS 3, as well as the related Dental System software products.

       82.     The ’916 patent is generally directed to modifying a virtual model of a physical

structure with additional 3D data obtained from the physical structure to provide a modified

virtual model. Claim 1 of the ’916 patent recites a system for use in fabricating dental

appliances, said system comprising: a processor operably coupled to a computer readable storage


                                                -31-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 32 of 59 PageID #: 1762



medium comprising instructions that, when executed, cause the processor to: receive a virtual

three dimensional (3D) representation of a patient's lower arch, the patient's upper arch, and an

occlusion alignment between the upper and lower arches, and modify the virtual 3D

representation by adding a first virtual alignment structure to the lower arch and a second virtual

alignment structure to the upper arch, the first and second virtual alignment structures shaped to

engage each other to produce the occlusion alignment between the upper and lower arches; and a

physical model of the dentition comprising, a lower arch model having lower teeth and an upper

arch model having upper teeth, said physical model based on the modified virtual 3D

representation, a first single continuous piece comprising the lower arch model and a first

alignment structure extending from and integrally formed with the lower arch model, the first

alignment structure shaped according to the first virtual alignment structure, and a second single

continuous piece comprising the upper arch model and a second alignment structure extending

from and integrally formed with the upper arch model, the second alignment structure shaped

according to the second virtual alignment structure, wherein one or more of a first plurality of

first positioning reference components or a second plurality of second positioning reference

components are formed to allow the first plurality of first positioning reference components to

come into reversible contact with the second plurality of second positioning reference

components in a fixed spatial relationship to thereby provide the occlusion alignment between

the lower teeth of the lower arch model and the upper teeth of the upper arch model based on

said modified virtual 3D representation.

       83.     3Shape’s TRIOS, TRIOS 3, and/or the related Dental System software products,

infringe at least claim 1 of the ’916 patent. For example, the Dental System can be used for

fabricating dental appliances, said the system comprises of a processor operably coupled to a


                                               -32-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 33 of 59 PageID #: 1763



computer readable storage medium comprising instructions that, when executed, cause the

processor to: receive a virtual three dimensional (3D) representation of a patient's lower arch, the

patient's upper arch, and an occlusion alignment between the upper and lower arches, and modify

the virtual 3D representation by adding a first virtual alignment structure to the lower arch and a

second virtual alignment structure to the upper arch, the first and second virtual alignment

structures shaped to engage each other to produce the occlusion alignment between the upper and

lower arches; and a physical model of the dentition comprising, a lower arch model having lower

teeth and an upper arch model having upper teeth, said physical model based on the modified

virtual 3D representation, a first single continuous piece comprising the lower arch model and a

first alignment structure extending from and integrally formed with the lower arch model, the

first alignment structure shaped according to the first virtual alignment structure, and a second

single continuous piece comprising the upper arch model and a second alignment structure

extending from and integrally formed with the upper arch model, the second alignment structure

shaped according to the second virtual alignment structure, wherein one or more of a first

plurality of first positioning reference components or a second plurality of second positioning

reference components are formed to allow the first plurality of first positioning reference

components to come into reversible contact with the second plurality of second positioning

reference components in a fixed spatial relationship to thereby provide the occlusion alignment

between the lower teeth of the lower arch model and the upper teeth of the upper arch model

based on said modified virtual 3D representation, as shown, for example, in the 3Shape user

manual and marketing videos below.




                                                -33-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 34 of 59 PageID #: 1764




(See, e.g., 3Shape Dental System 2014 User Manual at Chapter 7.)




(Id.)




                                            -34-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 35 of 59 PageID #: 1765




(Id. at Chapter 2.3.2.3.)




(See, e.g., 3Shape marketing video (3Shape website, available at:

https://www.youtube.com/watch?v=DvWcCgBmJcA).)

                                              -35-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 36 of 59 PageID #: 1766




(See, e.g., 3Shape Dental System 2014 User Manual at Chapter 6.6.)




(See, e.g., 3Shape marketing video (3Shape YouTube channel, available at:

https://www.youtube.com/watch?v=5AkeTHr5mxc).)
                                             -36-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 37 of 59 PageID #: 1767




(Id.)

        84.    3Shape possesses knowledge of and is aware of the ’916 patent by virtue of, at a

minimum, filing this Complaint and, on information and belief, had prior knowledge of the ’916

patent by virtue of the prior business dealings between 3Shape and Align and other facts

described above.

        85.    3Shape also has been and is now actively inducing infringement of one or more

claims of the ’916 patent, either literally or under the doctrine of equivalents.

        86.    On information and belief, 3Shape A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US and/or 3Shape Trios A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS, TRIOS 3, and/or the related

Dental System software products, possesses an affirmative intent to actively induce infringement

by others. On information and belief, 3Shape A/S induces 3Shape US and/or 3Shape Trios A/S

to infringe.

        87.    On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S and/or 3Shape Trios A/S to make, use, sell or offer for

                                                 -37-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 38 of 59 PageID #: 1768



sale in the United States or import into the United States the TRIOS, TRIOS 3, and/or the related

Dental System software products, possesses an affirmative intent to actively induce infringement

by others.

       88.     On information and belief, 3Shape Trios A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US and/or 3Shape A/S to make, use, sell or offer for sale in

the United States or import into the United States the TRIOS, TRIOS 3, and/or the related Dental

System software products, possesses an affirmative intent to actively induce infringement by

others. On information and belief, 3Shape Trios A/S induces 3Shape US and/or 3Shape A/S to

infringe.

       89.     3Shape has intended, and continues to intend to induce infringement of the ’916

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’916 patent are

features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are

features used by others that purchase TRIOS, TRIOS 3, and/or the related Dental System

software products and, therefore, that purchasers will infringe the ’916 patent by using the

TRIOS, TRIOS 3, and/or Dental System. 3Shape actively induces infringement of the ’916

patent with knowledge and the specific intent to encourage that infringement by, inter alia,

disseminating the TRIOS, TRIOS 3, and/or the related Dental System software products and

providing promotional materials, marketing materials, training materials, instructions, product

manuals, user guides, and technical information to others including, but not limited to, resellers,

distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other end

users of the TRIOS, TRIOS 3, and/or the related Dental System software products (including but


                                                -38-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 39 of 59 PageID #: 1769



not limited to the user manual and marketing videos described in this Count of the Complaint).

Those third parties directly infringe the ’916 patent by making, using, selling, offering for sale,

and/or importing the TRIOS, TRIOS 3, and/or the related Dental System software products.

       90.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’916 patent, either literally or under the doctrine of equivalents.

       91.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’916 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3, and/or the

related Dental System software products within in the United States and/or by importing the

TRIOS, TRIOS 3, and/or the related Dental System software products into the United States,

with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental

System software products is especially made and/or especially adapted for use in infringement of

the ’916 patent. 3Shape has contributed to the infringement by others with knowledge that the

infringing technology in the TRIOS, TRIOS 3, and/or the related Dental System software

products is a material part of the patented invention, and with knowledge that the infringing

technology in the TRIOS, TRIOS 3, and/or the related Dental System software products is not a

staple article of commerce suitable for substantial non-infringing use, and with knowledge that

others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related

Dental System software products, infringe and will continue to infringe the ’916 patent because,

due to their specific designs, the accused products and components thereof do not have any

substantial noninfringing uses. 3Shape has such knowledge at least because the claimed features

of the ’916 patent are used by others including, but not limited to, resellers, distributors,


                                                 -39-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 40 of 59 PageID #: 1770



customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS, TRIOS 3, and/or the related Dental System software products.

       92.     On information and belief, 3Shape knew or should have known of the ’916 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’916

patent. On information and belief, 3Shape’s infringement of the ’916 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products is small and contains a limited number of competitors, with Align

being a known pioneer with whom 3Shape has great familiarity. The companies have worked

together in the past and 3Shape has had ample access to Align’s technology. Upon information

and belief, 3Shape knowingly developed and sold its competitive knockoff products in an

infringing manner that was known to 3Shape or was so obvious that 3Shape should have known

about this infringement.

       93.     On information and belief, despite knowing that its actions constituted

infringement of the ’916 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       94.     3Shape’s acts of infringement have injured and damaged Align.

       95.     3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to

sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.




                                                -40-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 41 of 59 PageID #: 1771



                 COUNT FIVE – INFRINGEMENT OF THE ’364 PATENT

       96.     Align incorporates by reference its allegations in Paragraphs 1-95 as if fully

restated in this paragraph.

       97.     On information and belief, 3Shape has been and is now directly and indirectly

infringing, literally and/or under the doctrine of equivalents, the ’364 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’364 patent, including the TRIOS and

TRIOS 3, as well as the related Dental System software products.

       98.     The ’364 patent is generally directed to creating a physical three-dimensional

model with 3D data obtained from the physical structure to provide a modified virtual model.

Claim 16 of the ’364 patent recites a method for creating a physical three dimensional (3D)

model comprising: using a computer system: providing a three dimensional (3D) virtual model

of a patient's dentition including virtual model components corresponding to at least a part of

each upper and lower jaw thereof and comprising virtual dental surfaces; providing 3D data

representative of at least the spatial relationship between said jaws in occlusion; defining a

virtual alignment arrangement by incorporating in said 3D virtual model one or more virtual

structural reference components comprising a first structure of the upper jaw that couples

together with a second structure of the lower jaw so as to define an alignment arrangement for

said 3D virtual model based on said 3D data, thereby defining an updated 3D virtual model, said

one or more virtual structural reference components configured to provide virtual occlusion

alignment between said virtual model components according to the spatial relationship; and (b)

following step (a), preparing a positive physical three dimensional (3D) model including

physical model components that respectively represent said virtual model components, based on


                                                -41-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 42 of 59 PageID #: 1772



said updated 3D virtual model obtained in step (a), wherein said physical model components are

produced incorporating one or more physical structural reference components respectively

corresponding to said one or more virtual structural reference components to enable selectively

providing physical occlusion alignment of the physical 3D model corresponding to the virtual

occlusion alignment.

       99.     3Shape’s TRIOS, TRIOS 3, and/or the related Dental System software products,

infringe at least claim 16 of the ’364 patent. For example, the related Dental System software

products provide for a method for creating a physical three dimensional (3D) model which

comprises of (a) using a computer system to provide a three dimensional (3D) virtual model of a

patient's dentition including virtual model components corresponding to at least a part of each

upper and lower jaw thereof and comprising virtual dental surfaces; providing 3D data

representative of at least the spatial relationship between said jaws in occlusion; defining a

virtual alignment arrangement by incorporating in said 3D virtual model one or more virtual

structural reference components comprising a first structure of the upper jaw that couples

together with a second structure of the lower jaw so as to define an alignment arrangement for

said 3D virtual model based on said 3D data, thereby defining an updated 3D virtual model, said

one or more virtual structural reference components configured to provide virtual occlusion

alignment between said virtual model components according to the spatial relationship; and

following step (a), preparing a positive physical three dimensional (3D) model including

physical model components that respectively represent said virtual model components, based on

said updated 3D virtual model obtained in step (a), wherein said physical model components are

produced incorporating one or more physical structural reference components respectively

corresponding to said one or more virtual structural reference components to enable selectively


                                                -42-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 43 of 59 PageID #: 1773



providing physical occlusion alignment of the physical 3D model corresponding to the virtual

occlusion alignment, as shown, for example, in the 3Shape user manual and marketing videos

below.




(See, e.g., 3Shape marketing video (3Shape YouTube channel, available at:

https://www.youtube.com/watch?v=gsfgAkk1CpI).)




                                             -43-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 44 of 59 PageID #: 1774



(See, e.g., 3Shape Dental System 2014 User Manual at Chapter 7.)




(See, e.g., 3Shape marketing video (3Shape website, available at:

https://www.youtube.com/watch?v=gsfgAkk1CpI).)




                                              -44-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 45 of 59 PageID #: 1775



(See, e.g., 3Shape marketing video (3Shape YouTube channel, available at:

https://www.youtube.com/watch?v=5AkeTHr5mxc).)




(Id.)

        100.   3Shape possesses knowledge of and is aware of the ’364 patent by virtue of, at a

minimum, filing this Complaint and, on information and belief, had prior knowledge of the ’364

patent by virtue of the prior business dealings between 3Shape and Align and other facts

described above.

        101.   3Shape also has been and is now actively inducing infringement of one or more

claims of the ’364 patent, either literally or under the doctrine of equivalents.

        102.   On information and belief, 3Shape A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US and/or 3Shape Trios A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS, TRIOS 3, and/or the related

Dental System software products, possesses an affirmative intent to actively induce infringement

by others. On information and belief, 3Shape A/S induces 3Shape US and/or 3Shape Trios A/S

to infringe.

                                                 -45-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 46 of 59 PageID #: 1776



       103.    On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S and/or 3Shape Trios A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS, TRIOS 3, and/or the related

Dental System software products, possesses an affirmative intent to actively induce infringement

by others.

       104.    On information and belief, 3Shape Trios A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US and/or 3Shape A/S to make, use, sell or offer for sale in

the United States or import into the United States the TRIOS, TRIOS 3, and/or the related Dental

System software products, possesses an affirmative intent to actively induce infringement by

others. On information and belief, 3Shape Trios A/S induces 3Shape US and/or 3Shape A/S to

infringe.

       105.    3Shape has intended, and continues to intend to induce infringement of the ’364

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’364 patent are

features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are

features used by others that purchase TRIOS, TRIOS 3, and/or the related Dental System

software products and, therefore, that purchasers will infringe the ’364 patent by using the

TRIOS, TRIOS 3, and/or the related Dental System software products. 3Shape actively induces

infringement of the ’364 patent with knowledge and the specific intent to encourage that

infringement by, inter alia, disseminating the TRIOS, TRIOS 3, and/or the related Dental

System software products and providing promotional materials, marketing materials, training

materials, instructions, product manuals, user guides, and technical information to others


                                                -46-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 47 of 59 PageID #: 1777



including, but not limited to, resellers, distributors, customers, dentists, orthodontists, dental and

orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related Dental

System software products (including but not limited to the user manual and marketing videos

described in this Count of the Complaint). Those third parties directly infringe the ’364 patent

by making, using, selling, offering for sale, and/or importing the TRIOS, TRIOS 3, and/or the

related Dental System software products.

       106.    3Shape also has been and is now contributing to the infringement of one or more

claims of the ’364 patent, either literally or under the doctrine of equivalents.

       107.    3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’364 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3, and/or the

related Dental System software products within in the United States and/or by importing the

TRIOS, TRIOS 3, and/or the related Dental System software products into the United States,

with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental

System software products is especially made and/or especially adapted for use in infringement of

the ’364 patent. 3Shape has contributed to the infringement by others with knowledge that the

infringing technology in the TRIOS, TRIOS 3, and/or the related Dental System software

products is a material part of the patented invention, and with knowledge that the infringing

technology in the TRIOS, TRIOS 3, and/or the related Dental System software products is not a

staple article of commerce suitable for substantial non-infringing use, and with knowledge that

others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related

Dental System software products, infringe and will continue to infringe the ’364 patent because,


                                                 -47-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 48 of 59 PageID #: 1778



due to their specific designs, the accused products and components thereof do not have any

substantial noninfringing uses. 3Shape has such knowledge at least because the claimed features

of the ’364 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS, TRIOS 3, and/or the related Dental System software products.

       108.    On information and belief, 3Shape knew or should have known of the ’364 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’364

patent. On information and belief, 3Shape’s infringement of the ’364 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products is small and contains a limited number of competitors, with Align

being a known pioneer with whom 3Shape has great familiarity. The companies have worked

together in the past and 3Shape has had ample access to Align’s technology. Upon information

and belief, 3Shape knowingly developed and sold its competitive knockoff products in an

infringing manner that was known to 3Shape or was so obvious that 3Shape should have known

about this infringement.

       109.    On information and belief, despite knowing that its actions constituted

infringement of the ’364 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       110.    3Shape’s acts of infringement have injured and damaged Align.

       111.    3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to




                                                 -48-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 49 of 59 PageID #: 1779



sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

                  COUNT SIX – INFRINGEMENT OF THE ’330 PATENT

       112.    Align incorporates by reference its allegations in Paragraphs 1-111 as if fully

restated in this paragraph.

       113.    On information and belief, 3Shape has been and is now directly and indirectly

infringing, literally and/or under the doctrine of equivalents, the ’330 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’330 patent, including the TRIOS and

TRIOS 3, as well as the related Dental System software products.

       114.    The ’330 patent is directed to modifying a virtual model of a physical structure

with additional 3D data obtained from the physical structure to provide a modified virtual model.

Claim 16 of the ’330 patent recites a system for generating a digital model of teeth, comprising: a

processor operably coupled to a computer readable storage medium comprising instructions

which, when executed, cause the processor to: (a) receive a three dimensional (3D) virtual model

of a patient's dentition including virtual model components corresponding to at least a part of

each upper and lower jaw thereof and comprising virtual dental surfaces; (b) receive 3D data

representative of at least the spatial relationship between the upper and lower jaws in occlusion;

(c) define a virtual alignment arrangement by incorporating in said 3D virtual model one or more

virtual structural reference components comprising a first structure of the upper jaw that couples

together with a second structure of the lower jaw so as to define an alignment arrangement for

said 3D virtual model based on said 3D data, thereby defining an updated 3D virtual model, said

one or more virtual structural reference components configured to provide virtual occlusion


                                                -49-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 50 of 59 PageID #: 1780



alignment between said virtual model components according to the spatial relationship; and (d)

following step (a), output data for preparing a positive physical three dimensional (3D) model,

the data including virtual model components representing physical model components based on

said updated 3D virtual model obtained in step (a), wherein the physical model components

include one or more physical structural reference components corresponding to the one or more

virtual structural reference components to enable selectively providing physical occlusion

alignment of the physical 3D model corresponding to the virtual occlusion alignment.

       115.    3Shape’s TRIOS, TRIOS 3, and/or the related Dental System software products,

infringe at least claim 16 of the ’330 patent. For example, the related Dental System software

products provide for a system for generating a digital model of teeth, which comprises of: a

processor operably coupled to a computer readable storage medium comprising instructions

which, when executed, cause the processor to: (a) receive a three dimensional (3D) virtual model

of a patient's dentition including virtual model components corresponding to at least a part of

each upper and lower jaw thereof and comprising virtual dental surfaces; (b) receive 3D data

representative of at least the spatial relationship between the upper and lower jaws in occlusion;

(c) define a virtual alignment arrangement by incorporating in said 3D virtual model one or more

virtual structural reference components comprising a first structure of the upper jaw that couples

together with a second structure of the lower jaw so as to define an alignment arrangement for

said 3D virtual model based on said 3D data, thereby defining an updated 3D virtual model, said

one or more virtual structural reference components configured to provide virtual occlusion

alignment between said virtual model components according to the spatial relationship; and (d)

following step (a), output data for preparing a positive physical three dimensional (3D) model,

the data including virtual model components representing physical model components based on


                                               -50-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 51 of 59 PageID #: 1781



said updated 3D virtual model obtained in step (a), wherein the physical model components

include one or more physical structural reference components corresponding to the one or more

virtual structural reference components to enable selectively providing physical occlusion

alignment of the physical 3D model corresponding to the virtual occlusion alignment, as shown,

for example, in the 3Shape user manual and marketing videos below.




(See, e.g., 3Shape Dental System user manual at Chapter 7.)




                                              -51-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 52 of 59 PageID #: 1782




(Id. at Chapter 2.1.)




                                     -52-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 53 of 59 PageID #: 1783



(Id. at Chapter 6.6.)




(See, e.g., 3Shape marketing video (3Shape website, available at:

https://www.youtube.com/watch?v=DvWcCgBmJcA).)




(See, e.g., 3Shape marketing video (3Shape website, available at:

https://www.youtube.com/watch?v=Hz51tMOiX3A&t).)

                                              -53-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 54 of 59 PageID #: 1784




(See, e.g., 3Shape marketing video (3Shape YouTube channel, available at:

https://www.youtube.com/watch?v=5AkeTHr5mxc).)




(Id.)

        116.   3Shape possesses knowledge of and is aware of the ’330 patent by virtue of, at a

minimum, filing this Complaint and, on information and belief, had prior knowledge of the ’330

                                              -54-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 55 of 59 PageID #: 1785



patent by virtue of the prior business dealings between 3Shape and Align and other facts

described above.

        117.   3Shape also has been and is now actively inducing infringement of one or more

claims of the ’330 patent, either literally or under the doctrine of equivalents.

        118.   On information and belief, 3Shape A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US and/or 3Shape Trios A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS, TRIOS 3, and/or the related

Dental System software products, possesses an affirmative intent to actively induce infringement

by others. On information and belief, 3Shape A/S induces 3Shape US and/or 3Shape Trios A/S

to infringe.

        119.   On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S and/or 3Shape Trios A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS, TRIOS 3, and/or the related

Dental System software products, possesses an affirmative intent to actively induce infringement

by others.

        120.   On information and belief, 3Shape Trios A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US and/or 3Shape A/S to make, use, sell or offer for sale in

the United States or import into the United States the TRIOS, TRIOS 3, and/or the related Dental

System software products, possesses an affirmative intent to actively induce infringement by

others. On information and belief, 3Shape Trios A/S induces 3Shape US and/or 3Shape A/S to

infringe.

        121.   3Shape has intended, and continues to intend to induce infringement of the ’330

patent by others and has knowledge, with specific intent, that the inducing acts would cause


                                                 -55-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 56 of 59 PageID #: 1786



infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’330 patent are

features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are

features used by others that purchase TRIOS, TRIOS 3, and/or the related Dental System

software products and, therefore, that purchasers will infringe the ’330 patent by using the

TRIOS, TRIOS 3, and/or the related Dental System software products. 3Shape actively induces

infringement of the ’330 patent with knowledge and the specific intent to encourage that

infringement by, inter alia, disseminating the TRIOS, TRIOS 3, and/or the related Dental

System software products and providing promotional materials, marketing materials, training

materials, instructions, product manuals, user guides, and technical information to others

including, but not limited to, resellers, distributors, customers, dentists, orthodontists, dental and

orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related Dental

System software products (including but not limited to the user manual and marketing videos

described in this Count of the Complaint). Those third parties directly infringe the ’330 patent

by making, using, selling, offering for sale, and/or importing the TRIOS, TRIOS 3, and/or the

related Dental System software products.

       122.    3Shape also has been and is now contributing to the infringement of one or more

claims of the ’330 patent, either literally or under the doctrine of equivalents.

       123.    3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’330 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3, and/or the

related Dental System software products within in the United States and/or by importing the

TRIOS, TRIOS 3, and/or the related Dental System software products into the United States,


                                                 -56-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 57 of 59 PageID #: 1787



with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental

System software products is especially made and/or especially adapted for use in infringement of

the ’330 patent. 3Shape has contributed to the infringement by others with knowledge that the

infringing technology in the TRIOS, TRIOS 3, and/or the related Dental System software

products is a material part of the patented invention, and with knowledge that the infringing

technology in the TRIOS, TRIOS 3, and/or the related Dental System software products is not a

staple article of commerce suitable for substantial non-infringing use, and with knowledge that

others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related

Dental System software products, infringe and will continue to infringe the ’330 patent because,

due to their specific designs, the accused products and components thereof do not have any

substantial noninfringing uses. 3Shape has such knowledge at least because the claimed features

of the ’330 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS, TRIOS 3, and/or the related Dental System software products.

       124.    On information and belief, 3Shape knew or should have known of the ’330 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’330

patent. On information and belief, 3Shape’s infringement of the ’330 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products is small and contains a limited number of competitors, with Align

being a known pioneer with whom 3Shape has great familiarity. The companies have worked

together in the past and 3Shape has had ample access to Align’s technology. Upon information

and belief, 3Shape knowingly developed and sold its competitive knockoff products in an


                                                 -57-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 58 of 59 PageID #: 1788



infringing manner that was known to 3Shape or was so obvious that 3Shape should have known

about this infringement.

       125.    On information and belief, despite knowing that its actions constituted

infringement of the ’330 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       126.    3Shape’s acts of infringement have injured and damaged Align.

       127.    3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to

sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

                                     PRAYER FOR RELIEF

               WHEREFORE, Align respectfully requests that this Court:

       a.      enter a judgment that Align is the owner of all right, title, and interest in and to

the patents-in-suit, together with all the rights of recovery under such patents for past and future

infringement thereof;

       b.      enter a judgment that 3Shape has infringed each of the patents-in-suit;

       c.      enter a judgment that the patents-in-suit are valid and enforceable;

       d.      permanently enjoin 3Shape, their parents, subsidiaries, affiliates, agents, servants,

employees, attorneys, representatives, successors and assigns, and all others in active concert or

participation with them from infringing the patents-in-suit;

       e.      order an award of damages to Align in an amount adequate to compensate Align

for 3Shape’s infringement, said damages to be no less than a reasonable royalty;


                                                -58-
Case 1:17-cv-01646-LPS Document 78 Filed 12/20/18 Page 59 of 59 PageID #: 1789



       f.        enter a judgment that the infringement was willful and treble damages pursuant to

35 U.S.C. § 284;

       g.        order an accounting to determine the damages to be awarded to Align as a result

of 3Shape’s infringement, including an accounting for infringing sales not presented at trial and

award additional damages for any such infringing sales;

       h.        assess pre-judgment and post judgment interest and costs against 3Shape, together

with an award of such interest and costs, in accordance with 35 U.S.C. § 284;

       i.        render a finding that this case is “exceptional” and award to Align its costs,

expenses and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285; and

       j.        grant such other and further relief as the Court may deem proper and just.


                                 DEMAND FOR A JURY TRIAL

       Align hereby respectfully requests a trial by jury of all issues so triable, pursuant to FED.

R. CIV. P. 38.

                                                         /s/ Jeff Castellano
OF COUNSEL:                                              John W. Shaw (No. 3362)
Blair M. Jacobs                                          Karen E. Keller (No. 4489)
Christina A. Ondrick                                     Jeff Castellano (No. 4837)
John S. Holley                                           SHAW KELLER LLP
PAUL HASTINGS LLP                                        I.M. Pei Building
875 15th Street, N.W.                                    1105 North Market Street, 12th Floor
Washington, DC 20005                                     Wilmington, DE 19801
(202) 551-1705                                           (302) 298-0700
                                                         jshaw@shawkeller.com
Thomas A. Counts                                         kkeller@shawkeller.com
PAUL HASTINGS LLP                                        jcastellano@shawkeller.com
101 California Street                                    Attorneys for Plaintiff
Forty-Eighth Floor
San Francisco, CA 94111
(410) 856-7000

Dated: December 20, 2018


                                                 -59-
